DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 25-39, 42, and 45-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibasaki et al. (US 2015/0083186).
	Regarding claim 25, Shibasaki discloses a photovoltaic device comprising: a continuous base semiconducting region having a majority charge carrier (201 in Fig. 1; [0042]); a first semiconducting region in contact with the continuous base semiconducting region (202 - [0042]), wherein the first semiconducting region is doped so as to have an oppositely charged majority charge carrier as the continuous base semiconducting region (202 - [0042]); a second semiconducting region in contact with the continuous base semiconducting region, wherein the second semiconducting region is doped so as to have an oppositely charged majority charge carrier as the continuous base semiconducting region, wherein the second semiconducting region is separated from the first semiconducting region by a first portion of the continuous base semiconducting region (202 and adjacent 202 in Fig. 1 separated by an intermediate portion of 201 which contains 207); a third semiconducting region in contact with the continuous base semiconducting region, wherein the third semiconducting region is doped to share the majority type carrier with the continuous base semiconducting region wherein the third semiconducting region has a larger majority carrier concentration than the continuous base semiconducting region (203 - [0042]); a fourth semiconducting region in contact with the continuous base semiconducting region, wherein the fourth semiconducting region is doped to share the majority type carrier with the continuous base semiconducting region, wherein the fourth semiconducting region is separated from the third semiconducting region by a second portion of the continuous base semiconducting region (203 and adjacent 203 in Fig. 1 separated by an intermediate portion of 201 which contains 207; it is noted that [0043] discloses either a series or parallel connection); a first electrically independent conductive layer in electrical contact with the first semiconducting region (204 - [0042]); a second electrically independent conductive layer in electrical contact with the second semiconducting region (adjacent 204 in Fig. 1 - [0042]), wherein the first portion of the continuous base semiconducting region causes the first electrically independent conductive layer and the second electrically independent conductive layer to have a first resistance between them (portion of 201 containing 207 between adjacent 204 in Fig. 1); a third electrically independent conductive layer in electrical contact with the third semiconducting region (205 - [0042]); and a fourth electrically independent conductive layer in electrical contact with the fourth semiconducting region (adjacent 205 in Fig. 1; [0042]), wherein the second portion of the continuous base semiconducting region causes the third electrically independent conductive layer and the fourth electrically independent conductive layer to have a second resistance between them (207 between adjacent layers 205 in Fig. 1; it is noted that [0043] discloses either a series or parallel connection).
	Regarding claim 26, Shibasaki discloses all the claim limitations as set forth above.  Shibasaki further discloses an electrically conducting interconnect coupling at least some of the first, second, third, or fourth electrically independent conductive layers ([0057]).
	Regarding claim 27, Shibasaki discloses all the claim limitations as set forth above.  Shibasaki further discloses an electrically conducting interconnect coupling at least some of the first, second, third, or fourth electrically independent conductive layers ([0057]).  The limitation "wherein a total open circuit voltage of the photovoltaic device is determined by the arrangement of the at least one electrically conducting interconnect coupling at least two of the first, second, third, or fourth electrically independent conductive layers", the limitation is directed to the manner in which the device is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 28, Shibasaki discloses all the claim limitations as set forth above.  Shibasaki further discloses at least one of the first, second, third, or fourth semiconducting regions is a doped region of the continuous base semiconducting region ([0047]).
	Regarding claim 29, Shibasaki discloses all the claim limitations as set forth above.  The limitation "epitaxial" is directed to the manner in which the device is made and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).    
	Regarding claim 30, Shibasaki discloses all the claim limitations as set forth above.  
	With regard to the limitation "a deposited layer", the limitation is directed to the manner in which the layer is formed, and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  
	Regarding claim 31, Shibasaki discloses all the claim limitations as set forth above.  The limitation "created by dopant diffusion or dopant implantation" is directed to the manner in which the region is formed, and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).    
	Regarding claim 32, Shibasaki discloses all the claim limitations as set forth above.  Shibasaki further discloses at least one first conductive contact configured to facilitate electrical connection with at least one of the first or second semiconducting regions with an external circuit (connection between A and B shown in Fig. 1; note: the limitation "configured to facilitate electrical connection" is directed to the manner in which the device is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115).
	Regarding claim 33, Shibasaki discloses all the claim limitations as set forth above.  Shibasaki further discloses at least one second conductive contact configured to facilitate electrical connection with at least one of the third or fourth semiconducting regions with an external circuit (connection between A and B shown in Fig. 1; note: the limitation "configured to facilitate electrical connection" is directed to the manner in which the device is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115).
	Regarding claims 34 and 35, Shibasaki discloses al the claim limitations as set forth above.  Shibasaki further discloses the continuous base semiconducting region comprises either a p-type material or n-type material ([0042]), the first and second semiconducting regions comprise an opposing n+ or p+ type material (202 or 203 - [0042]), and the third and fourth semiconducting regions are n+ or p+ (202 or 203 - [0042]) corresponding to the dopant type of the base semiconducting region ([0042]).
	Regarding claim 36, Shibasaki discloses all the claim limitations as set forth above.  Shibasaki further discloses at least one coating covering at least a portion of the first semiconducting region ([0046]; note: the term "covering" does not require direct physical contact or the absence of intermediate components).
	Regarding claim 37, Shibasaki discloses all the claim limitations as set forth above.  Shibasaki further discloses the coating comprises an anti-reflective coating ([0046]).
	Regarding claim 38, Shibasaki discloses all the claim limitations as set forth above.  Shibasaki further discloses the coating comprises an insulating material ([0046]; note: the claim does not specify the manner in which the material is insulating.  The anti-reflection coating is considered insulating to at least an extent).
	Regarding claim 39, Shibasaki discloses all the claim limitations as set forth above.  Shibasaki further discloses the electrically independent conductive layers are comprised of aluminum ([0057]).
	Regarding claim 42, Shibasaki discloses all the claim limitations as set forth above.  Shibasaki further discloses the continuous base semiconducting region includes a front side and a rear side, the first and second semiconducting regions are on the rear of the continuous base semiconducting region, and the third and fourth semiconducting regions are also on the rear of the continuous base semiconducting region (202 and 203 shown in Fig. 1).
	Regarding claim 45, Shibasaki discloses all the claim limitations as set forth above.  Shibasaki further discloses a plurality of photovoltaic devices (200A - 200F in Fig. 1).
	Regarding claim 46, Shibasaki discloses all the claim limitations as set forth above.  Shibasaki further discloses an electrically conductive interconnect coupling at least one of the first or second electrically independent conductive layer of a first of the plurality of photovoltaic devices with at least one of the third or fourth electrically independent conductive layer of a second of the plurality of photovoltaic devices ([0043] discloses either a series or parallel connection).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Shibasaki et al. (US 2015/0083186) as applied to claim 25 above, in view of Gupta et al. (US 8,546,157).
	Regarding claims 40 and 41, Shibasaki discloses all the claim limitations as set forth above.  
	Shibasaki does not explicitly disclose the first and second semiconducting regions, and the third and fourth semiconducting regions are on opposing sides of the continuous base semiconducting region.
	Gupta discloses a photovoltaic device and further discloses semiconducting regions on opposing sides of the base semiconducting region (801 and 704 in relation to 101 in Fig. 8).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the subcells of Shibasaki with the first and second semiconducting regions, and the third and fourth semiconducting regions, on opposing sides of the base semiconducting regions as taught by Gupta, because the configuration amounts to a known structural arrangement in the art, and one of ordinary skill would have a reasonable expectation of success when arranging the semiconducting regions on opposing sides of a base semiconducting region based on the teaching of Gupta.
Claims 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Shibasaki et al. (US 2015/0083186) as applied to claim 25 above.
	Regarding claim 43, Shibasaki discloses all the claim limitations as set forth above.  While Shibasaki does not explicitly disclose the continuous base semiconducting region has a surface area greater than 232 cm2, it would have been obvious to one of ordinary skill in the art to modify the size of the region because such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).   
	Regarding claim 44, Shibasaki discloses all the claim limitations as set forth above. While Shibasaki does depict the shape of the continuous base semiconducting region in Fig. 1, Shibasaki does not explicitly disclose the continuous base semiconducting region has a surface which is non-square shaped.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the base semiconducting region of Gupta because such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Response to Arguments
Applicant’s arguments with respect to claims 25-46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726